Citation Nr: 0520950	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  00-16 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel



INTRODUCTION

The veteran served on active duty in the Marine Corps from 
April 1953 to April 1956.  He died in September 1999.  The 
appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 RO decision which denied service connection 
for the cause of the veteran's death, claimed by his widow in 
order to establish entitlement to Dependency and Indemnity 
Compensation (DIC).  In September 2002, the Board conducted 
additional development of the evidence.  In August 2003, the 
claim was remanded to the RO for additional evidentiary 
development.    


FINDINGS OF FACT

1.  The veteran's death many years after service was due to 
lung cancer.

2.  The factors involved in the veteran's death began many 
years after service and were not caused by, or contributed to 
substantially or materially by, any incident of service or by 
a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Id.  This "fourth element"  comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the appellant a VCAA notice letter in July 2004 
that informed her of the type of information and evidence 
necessary to substantiate her claim.  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
she was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from July 2004 notified the appellant of 
her and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help her get such things 
as medical records, employment records, or records from other 
Federal agencies, but that she was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from July 2004 contained a specific 
request that the veteran provide additional evidence in 
support of her claim.  She was asked to tell VA about any 
other evidence or information that might exist to support her 
claim, and was informed that she should send any such 
evidence in her possession that pertained to her claim to the 
RO.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, the VCAA seeks to provide the 
appellant notice of the elements outlined above.  Once that 
has been done - irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist also includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify her of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of her claim under 
the VCAA.  A VA examination has been provided.  Service, VA, 
and private medical records have been associated with the 
claims file, and there do not appear to be any outstanding 
medical records that are relevant to this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

II.  Service connection for the cause of the veteran's death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including lung cancer, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

During his lifetime, the veteran was not service-connected 
for any disability.

Private medical records dated in 1998 and 1999 show the 
veteran being treated for end-stage renal disease secondary 
to chronic glomerulonephritis and compounded by hypertension.  
On pre-admission testing during a hospitalization in January 
1999, a chest X-ray showed a large irregular right lung mass 
with multiple lymph node enlargement.  A lymph node biopsy 
indicated non-small cell cancer.  An abdominal ultrasound 
performed in July 1999 found kidneys which were small and 
atrophied.  The veteran was on peritoneal dialysis at this 
time, and it was indicated that there was a solid mass in the 
left lobe of the liver of unknown etiology.  

The veteran's death certificate indicates that he died at 
United Health Services, Inc. in Johnson City, New York in 
September 1999 at the age of 63.  The immediate cause of 
death was listed as lung cancer, with an indication that 
months were present between the time of onset of this 
condition and death.  Renal insufficiency was listed as a 
significant condition contributing to death but not related 
to the cause of death.  The manner of death was indicated as 
natural.

Service medical records show no indication of lung cancer 
during service, and there is also no indication of the 
presence of lung cancer within one year following service, as 
required for presumptive service connection.  Post-service 
medical records are negative for any indication of lung 
cancer until 1999, over 40 years after the veteran's 
separation from service.  Medical evidence of record does not 
suggest a relationship between the lung cancer which was the 
immediate cause of death and the veteran's military service.  
In the absence of evidence of such a relationship, service 
connection for the cause of death is not warranted.
  
The appellant has asserted that the renal insufficiency 
indicated on the veteran's death certificate as a significant 
condition contributing to death but not related to the cause 
of death was caused by his chronic nephritis, which she feels 
should be a service-connected condition.  The Board notes 
that service connection for this condition was not 
established during the veteran's lifetime, and a claim for 
such was previously denied by the RO in July 1991 and 
confirmed in February 1994.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or  
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. Only such conditions as are recorded 
in examination reports are to be considered as noted.  
Determinations should not be based on  medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  History conforming to accepted medical 
principles should be given due consideration, in conjunction 
with basic clinical data, and be accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical 
evidence relating to incurrence, symptoms and course of the  
injury or disease, including official and other records made 
prior to, during or subsequent to service, together with all 
other lay and medical evidence concerning the inception, 
development and manifestations of the particular condition 
will be taken into full account.  38 C.F.R. § 3.304(b).

The evidence shows that the veteran was seen in service in 
March 1955 and diagnosed with glomerulonephritis, chronic, 
latent.  The veteran stated that he had a steptococcic 
infection in 1951, prior to entering service, that was 
followed by acute nephritis.  He was sick for six to eight 
months.  Subsequently, his activity was restricted and he had 
intermittent hematuria.  He had been cleared to join the 
Marine Corps in 1953, although a urinalysis was not done at 
that time.

Therefore, the Board finds that clear and unmistakable 
(obvious or manifest) evidence shows that the condition 
preexisted service.  Therefore, the Board will examine 
whether the preexisting kidney disorder may have been 
aggravated during the veteran's service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural  progress of 
the disease.  38 C.F.R. § 3.306.

A December 1998 VA examination, conducted during the 
veteran's lifetime, found that the veteran's nephritis was 
exacerbated during his service.  The examiner could not say 
whether that exacerbation predisposed the veteran to renal 
failure.  The examination report does not specifically 
demonstrate that there was a permanent increase in severity 
during the veteran's service, but merely an exacerbation of a 
preexisting condition.  

In its August 2003 remand, the Board sought a medical opinion 
as to whether the veteran's nephritis, which was noted in 
service medical records to have been present prior to 
service, was aggravated beyond natural progression during his 
period of service.  Following a November 2004 VA examination 
during which the service medical records and private medical 
records in the veteran's claims file were reviewed, the 
examiner opined that based on discharge summaries in 1953 and 
follow-up urinalysis done in 1956, the veteran's 
glomerulonephritis was not aggravated during service.  It was 
noted that the veteran had been treated for 
glomerulonephritis in 1951 prior to entry into active 
service, and based on the evidence of record it appeared that 
his kidney disease began to progress in 1989.  The examiner 
specifically noted that at discharge the veteran had normal 
urinalyses, normal BUN, normal Phenolsulfonphthalein Test, 
normal chest X-ray, and normal creatine.

Upon consideration of the evidence obtained at the November 
2004 VA examination, the Board finds that the competent 
medical evidence of record does not establish that service 
connection for nephritis is warranted.  The Board finds that 
the most recent VA examination is the most persuasive 
evidence.  It specifically evaluates the veteran's discharge 
findings on medical testing to find that while there may have 
been an episode of nephritis during service, that episode had 
resolved upon discharge and there was no permanent increase 
in severity of the disease during the veteran's service.  The 
disease was found to have not progressed until 1989.  
Therefore, the Board finds that the evidence of record does 
not warrant service connection for nephritis based upon 
aggravation.

While the appellant maintains that the veteran should be 
service-connected for nephritis and that such condition 
contributed to his death, the appellant is not a medical 
professional, and as thus has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As service connection for 
nephritis is not in effect and is not warranted, any role 
played by nephritis in the veteran's death is inconsequential 
for purposes of the appellant's claim.  

As the evidence shows that a service-connected disability did 
not cause or contribute to the veteran's death, there is no 
basis for service connection for the cause of the veteran's 
death.  The preponderance of the evidence is against the 
claim.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).     




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


